            Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 1 of 10




       1

       2

       3                           UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
       4                                OAKLAND DIVISION
       5

       6   ARINDAM BANERJEE and JOGESH                   Case No. 17-cv-3400-CW
           HARJAI, Individually and on Behalf of All
       7   Others Similarly Situated,
                                                         FINAL JUDGMENT AND ORDER OF
       8                             Plaintiffs,         DISMISSAL WITH PREJUDICE
                  v.
vs.    9

      10   AVINGER, INC., JEFFREY M. SOINSKI,
           MATTHEW B. FERGUSON, DONALD
      11   A. LUCAS, JOHN B. SIMPSON, JAMES
           B. McELWEE, JAMES G. CULLEN,
      12   THOMAS J. FOGARTY, CANACCORD
           GENUITY, INC., COWEN AND
      13   COMPANY, LLC, OPPENHEIMER &
           CO., BTIG LLC, and STEPHENS, INC.,
      14
                                    Defendants.
      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26
      27

      28
                             FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                              Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 2 of 10




 1          This matter came before the Court for hearing pursuant to an Order of this Court, dated June

 2   13, 2018 (the “Preliminary Approval Order”), on the application of the Settling Parties for approval

 3   of the Settlement set forth in the Stipulation of Settlement dated as of May 9, 2018 (the

 4   “Stipulation”). Due and adequate notice having been given of the Settlement as required in said

 5   Order, and the Court having considered all papers filed and proceedings held herein and otherwise

 6   being fully informed in the premises and good cause appearing therefore, IT IS HEREBY

 7   ORDERED, ADJUDGED AND DECREED that:

 8          1.       Incorporation of Settlement Documents.             This Judgment incorporates by

 9   reference the Stipulation and the definitions in the Stipulation, and all terms used herein shall have

10   the same meanings as set forth in the Stipulation or in the Preliminary Approval Order.

11          2.       Jurisdiction. This Court has jurisdiction over the subject matter of this Action, and

12   over all parties to this Action, including all Members of the Class who did not timely submit a

13   request for exclusion from the Class by the October 2, 2018 deadline set forth in the Notice pursuant

14   to the terms of the Preliminary Approval Order.

15          3.       Class Certification. The Court certifies this Action as a class action for the

16   purposes of settlement and finds that the prerequisites for a class action under Rules 23(a) and (b)(3)

17   of the Federal Rules of Civil Procedure have been satisfied in that: (a) the number of Class Members

18   is so numerous that joinder of all members thereof is impracticable; (b) there are questions of law

19   and fact common to the Class; (c) the claims of the Court appointed Class Representatives are

20   typical of the claims of the Class they represent; (d) the questions of law and fact common to the

21   members of the Class predominate over any questions affecting only individual members of the

22   Class; and (e) a class action is superior to other available methods for the fair and efficient

23   adjudication of the controversy. The Court further finds that Class Representatives and Lead

24   Counsel have, and will continue to, fairly and adequately represent the interests of the Class both

25   in terms of litigating this Action and for purposes of entering into and implementing the Settlement

26   and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

27   respectively.

28                                                     1
                           FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                          Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 3 of 10




 1
            4.      Class Definition. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this
 2
     Court hereby finally certifies this Action for settlement as a class action on behalf of all persons or
 3
     entities who purchased or otherwise acquired the publicly traded common stock of Avinger, Inc.
 4
     (“Avinger” or the “Company”) between January 29, 2015 and April 10, 2017, inclusive, and were
 5
     damaged thereby. Excluded from the Class are the Defendants; their respective immediate family
 6
     members, parents, successors or assigns; the past and current officers and directors of Avinger and
 7
     the Underwriter Defendants, the legal representatives, heirs, successors and assigns of any excluded
 8
     Person; and any entity in which any of the above excluded Persons have or had a majority ownership
 9
     interest. Also excluded from the Class are the four persons or entities who submitted timely
10
     requests for exclusion in accordance with the Notice, and who are listed in Exhibit A attached
11
     hereto.1
12
            5.      Adequacy of Notice. The dissemination of the Notice and the publication of the
13
     Summary Notice, as provided for in the Preliminary Approval Order, constituted the best notice
14
     practicable under the circumstances, including individual notice to all members of the Class who
15
     could be identified through reasonable effort. Said notices provided the best notice practicable
16
     under the circumstances of those proceedings and of the matters set forth therein, including the
17
     proposed Settlement set forth in the Stipulation, to all Persons entitled to such notices, and said
18
     notices fully satisfied the requirements of Federal Rule of Civil Procedure 23, Section 21D(a)(7) of
19
     the Securities and Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), the requirements of Due Process,
20
     and any other applicable laws and rules.
21
            6.      Final Approval of Settlement and Dismissal of Claims. Pursuant to and in
22
     accordance with Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and finally
23
     approves the Settlement set forth in the Stipulation in all respects (including, without limitation, the
24
     amount of the Settlement, the releases provided for therein, and the dismissal with prejudice of the
25
     claims asserted against Defendants in this Action), and finds that said Settlement is, in all respects,
26
            1
27            One of the four persons or entities who submitted an exclusion request—Boris
     Mednikov—does not appear to be a Class Member because he purchased his shares of Avinger
28   stock before the applicable Class Period. See Hughes Supp. Decl., Ex. A at 3, Docket No. 128-1.
                                                     2
                       FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                       Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 4 of 10




 1
     fair, reasonable, and adequate to the Class. This Court further finds the Settlement set forth in the
 2
     Stipulation is the result of arm’s-length negotiations between experienced counsel representing the
 3
     interests of the Plaintiffs, Class Members and the Defendants. Accordingly, the Settlement
 4
     embodied in the Stipulation is hereby approved in all respects and the Settling Parties are directed
 5
     to implement, perform and consummate the Settlement in accordance with the terms and provisions
 6
     contained in the Stipulation.
 7
            7.      The Action and all of the claims asserted against the Defendants in this Action by
 8
     Plaintiffs are hereby dismissed with prejudice. The Settling Parties are to bear their own costs,
 9
     except as otherwise provided in the Stipulation.
10
            8.      Releases. The releases set forth in Paragraphs 24-25 of the Stipulation, together
11
     with the definitions contained in Paragraphs 1.1 to 1.43 of the Stipulation relating thereto, are
12
     expressly incorporated herein in all respects. Except as to any individual claim of those Persons
13
     (identified in Exhibit A attached hereto) who timely requested exclusion from the Class, the releases
14
     shall be effective as of the Effective Date. Accordingly, this Court orders that:
15
                    (a)     In accordance with Paragraph 1.31 of the Stipulation, for purposes of this
16
     Judgment, the term “Released Claims” means all claims (including but not limited to Unknown
17
     Claims as defined in Paragraph 1.43 of the Stipulation), demands, losses, rights and causes of action
18
     of any nature whatsoever, that have been or could have asserted in either of the Actions or could in
19
     future be asserted in any forum, whether foreign or domestic, whether arising under federal, state,
20
     common, or foreign law, by Federal Plaintiffs, State Plaintiff, or any other Class Member, or their
21
     successors, assigns, executors, administrators, representatives, attorneys and agents, in their
22
     capacities as such, whether brought directly or indirectly against any of the Released Defendants’
23
     Parties, that (a) arise out of, are based upon, or relate in any way to any of the allegations, acts,
24
     transactions, facts, events, matters, occurrences, statements, representations or omissions involved,
25
     set forth, alleged or referred to, in either of the Actions, or which could have been alleged in the
26
     Actions; and (b) arise out of, are based upon, or relate to the purchase or acquisition of any shares
27

28
                                                        3
                      FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                      Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 5 of 10




 1
     of Avinger common stock during the Class Period, provided, however, that “Released Claims” does
 2
     not include claims to enforce the Settlement or this Judgment.
 3
                     (b)     In accordance with Paragraph 1.29 of the Stipulation, for purposes of this
 4
     Judgment, the term “Released Defendants’ Claims” means “all claims (including, but not limited
 5
     to ‘Unknown Claims’ as defined in ¶1.43 of the Stipulation), demands, losses, rights, and causes of
 6
     action of any nature whatsoever by the Released Defendants’ Parties or any of them against
 7
     Plaintiffs, members of the Class, or Plaintiffs’ Lead Counsel, State Counsel or other or additional
 8
     Plaintiffs’ Counsel, which arise out of or relate in any way to the institution, prosecution, assertion,
 9
     settlement, or resolution of either of the Actions,” provided, however, that “Released Defendants’
10
     Claims” does not include any claims to enforce the terms of the Settlement or this Judgment.
11
                     (c)     In accordance with Paragraph 1.30 of the Stipulation, for purposes of this
12
     Judgment, the term “Released Defendants’ Parties” means (i) each Defendant, (ii) each of their
13
     respective immediate family members (for individuals) and each of their direct or indirect parent
14
     entities, subsidiaries, related entities and affiliates, any trust of which any individual defendant is
15
     the settler or which is for the benefit of any Defendant and/or member(s) of his or his family, and
16
     (iii) for any of the persons or entities listed in parts (i) or (ii), their respective past and present
17
     general partners, limited partners, principals, shareholders, joint ventures, members, officers,
18
     directors, managers, managing directors, supervisors, employees, contractors, consultants, auditors,
19
     accountants, financial advisors, professional advisors, investment bankers, representatives,
20
     insurers, trustees, trustors, agents, attorneys, professionals, predecessors, successors, assigns, heirs,
21
     executors, administrators, and any controlling person thereof, in their capacities as such, and any
22
     entity in which a Defendant has a controlling interest.
23
                     (d)     In accordance with Paragraph 1.32 of the Stipulation, for purposes of this
24
     Judgment, the term “Released Plaintiffs’ Parties” means (i) Federal Plaintiffs, State Plaintiff and
25
     the members of the Class, and (ii) each of their respective family members, and their respective
26
     general partners, limited partners, principals, shareholders, joint ventures, members, officers,
27
     directors, managers, managing directors, supervisors, employees, contractors, consultants, auditors,
28
                                                        4
                       FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                       Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 6 of 10




 1
     accountants, financial advisors, professional advisors, investment bankers, representatives,
 2
     insurers, trustees, trustors, agents, attorneys, professionals, predecessors, successors, assigns, heirs,
 3
     executors, administrators, and any controlling person thereof, in their capacities as such.
 4
                     (e)     Without further action by anyone, upon the Effective Date of the Settlement,
 5
     Plaintiffs and each of the Class Members, on behalf of themselves and each of their Related Parties,
 6
     to the maximum extent permitted by law, shall be deemed to have, and by operation of this
 7
     Judgment shall have, fully, finally, and forever released, relinquished, and discharged all Released
 8
     Claims against the Released Defendant Parties, and shall have covenanted not to sue the Released
 9
     Defendant Parties with respect to all such Released Claims, and shall be permanently barred and
10
     enjoined from commencing, instituting, or continuing to prosecute any action or other proceeding
11
     in any court of law or equity, arbitration tribunal or administrative forum that asserts the Released
12
     Claims against any of the Released Defendant Parties; provided, however, that nothing herein shall
13
     bar any action or claim to enforce the terms of the Settlement or this Judgment.
14
                     (f)     Without further action by anyone, upon the Effective Date of the Settlement,
15
     each of the Defendants, and each of their Related Parties, to the maximum extent permitted by law,
16
     shall be deemed to have, and by operation of this Judgment shall have, fully, finally, and forever
17
     released, relinquished, and discharged all Released Defendants’ Claims against the Released
18
     Plaintiffs’ Parties, and shall have covenanted not to sue the Released Plaintiffs’ Parties with respect
19
     to all such Released Defendants’ Claims, and shall be permanently barred and enjoined from
20
     commencing, instituting, or continuing to prosecute any action or other proceeding in any court of
21
     law or equity, arbitration tribunal or administrative forum that asserts the Released Defendants’
22
     Claims against any of the Released Plaintiffs’ Parties and Class members, and any Federal Counsel
23
     or State Counsel.
24
             9.      No Admissions. Neither the Stipulation nor the Settlement contained therein, nor
25
     any act performed or document executed pursuant to, or in furtherance of, the Stipulation or the
26
     Settlement: (a) is or may be deemed to be or may be used as an admission of, or evidence of, the
27
     validity of any Released Claim, or of any wrongdoing or liability of the Defendants or Released
28
                                                        5
                         FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                         Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 7 of 10




 1
     Defendants’ Parties; or (b) is or may be deemed to be or may be used as an admission of, or evidence
 2
     of, any fault or omission of any of the Released Defendants’ Parties in any civil, criminal or
 3
     administrative proceeding in any court, administrative agency or other tribunal. The Released
 4
     Defendants’ Parties may file the Stipulation and/or the Judgment in any other litigation that may be
 5
     brought against them in order to support a defense or counterclaim based on principles of res
 6
     judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction or any other
 7
     theory of claim preclusion or issue preclusion or similar defense or counterclaim.
 8
            10.     Retention of Jurisdiction. Without affecting the finality of this Judgment in any
 9
     way, this Court hereby retains continuing jurisdiction over: (a) implementation of this Settlement
10
     as set forth in the Stipulation and any award or distribution of the Settlement Fund, including
11
     interest earned thereon; (b) disposition of the Settlement Fund; (c) hearing and determining
12
     applications for attorneys’ fees and expenses in the Litigation; and (d) all Parties hereto for the
13
     purpose of construing, enforcing and administering the Stipulation. With respect to any future
14
     hearing or determination of any investment or distribution of the Settlement Fund to Class
15
     Members, the Plan of Allocation, the determination, administration or calculation of claims by
16
     claimants and attorneys’ fees of Plaintiff’s counsel, or the payment or withholding of Taxes of the
17
     Settlement Fund, Defendants and Released Defendants’ Parties have no responsibility for, interest
18
     in, or liability in connection with such matters and do not have to appear or participate in any
19
     hearing for or determination of such separate matters.
20
            11.     Compliance with Rule 11. The Court finds that during the course of this Action
21
     that the Parties and their respective counsel at all times complied with the requirements of Rule 11
22
     of the Federal Rules of Civil Procedure as to all proceedings herein.
23
            12.     Failure of Effective Date to Occur. In the event that the Settlement does not
24
     become effective in accordance with the terms of the Stipulation or the Effective Date does not
25
     occur, or in the event that the Settlement Fund, or any portion thereof, is returned to the Defendants,
26
     then this Judgment shall be rendered null and void and shall be vacated and all orders entered and
27
     releases delivered in connection herewith shall be null and void, except as otherwise provided in
28
                                                       6
                       FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                       Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 8 of 10




 1
     the Stipulation, and this Judgment shall be without prejudice to the rights of the Parties and the
 2
     Class members, and the Parties shall revert to their respective positions in the Action as of March
 3
     23, 2018.
 4
             13.     Cy Pres Recipients. Paragraph 34 of the Stipulation provides: “If there is any
 5
     balance remaining in the Net Settlement Fund after six months from the date of initial distribution
 6
     of the Net Settlement Fund, Federal Lead Counsel shall, if feasible, after payment of any
 7
     outstanding administrative fees or expenses, reallocate (which reallocation may occur on multiple
 8
     occasions) such balance among Authorized Claimants in an equitable and economic fashion.
 9
     Thereafter, any balance which remains in the Net Settlement Fund shall be donated to the Legal
10
     Services of Northern California, a §501(c)(3) non-profit organization, or to another 501(c)(3) non-
11
     profit organization that is unaffiliated with Plaintiffs Counsel and approved by the Court.” The
12
     parties subsequently identified the American Heart Association, Equal Justice Works, and the
13
     Institute of Law and Economic Policy as possible cy pres recipients. Docket No. 127 at 4–5. The
14
     Court recognizes that cy pres awards, as the “next best” method of distributing settlement funds to
15
     the class of beneficiaries, are to follow certain “guiding standards.” Nachshin v. AOL, LLC, 663
16
     F.3d 1034, 1038–40 (9th Cir. 2011). These standards direct that an award ought to “(1) address the
17
     objectives of the underlying statutes, (2) target the plaintiff class, or (3) provide reasonable certainty
18
     that any member will be benefitted.” Id. at 1040. A cy pres award should also “account for the . . .
19
     geographic distribution of the class.” Id. (citing In re Airline Ticket Comm’n Antitrust Litig., 307
20
     F.3d 697, 683 (8th Cir. 2002)). However, the cy pres recipient selected need not be one that “the
21
     court or class members would find ideal.” Lance v. Facebook, Inc., 696 F.3d 811, 821 (9th Cir.
22
     2012). Neither the Court nor the parties have been able to identify a non-profit organization
23
     specifically serving the objectives of the Securities Act of 1933, 15 U.S.C. § 77a et seq., and the
24
     Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq. The Court approves Equal Justice Works,2
25

26
         2
27        Equal Justice Works is a 501(c)(3) non-profit organization that offers public interest
     programs nationally for law students and lawyers.
28
                                                        7                                    (continued...)
                       FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                       Case No. 4:17-cv-03400-CW
       Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 9 of 10




 1
     the American Heart Association,3 and the Legal Services of Northern California4 as the next best
 2
     alternatives. Two coincide with the geographic scope of the class and the other works within the
 3
     district where this litigation was pursued. Accordingly, each of these cy pres recipients will receive
 4
     one-third of any cy pres funds pursuant to Paragraph 34 of the Stipulation.
 5
            14.        Modification of the Agreement of Settlement. Without further approval from the
 6
     Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments
 7
     or modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:
 8
     (a) are not materially inconsistent with this Judgment; and (b) do not materially limit the rights of
 9
     Class Members in connection with the Settlement. Without further order of the Court, Lead
10
     Plaintiffs and Defendants may agree to reasonable extensions of time to carry out any provisions of
11
     the Settlement.
12
            15.        Entry of Final Judgment. There is no just reason to delay the entry of this
13
     Judgment as a final judgment in this Action. Accordingly, pursuant to Rule 54(b) of the Federal
14
     Rules of Civil Procedure, the Clerk of the Court is expressly directed to immediately enter this final
15
     judgment in this Action, provided, however, that any further orders or proceedings solely regarding
16
     the Plan of Allocation or the Fee and Expense Application shall in no way disturb or affect this
17
     Judgment.
18

19           October 24, 2018
     DATED: _______________                                _______________________________
                                                           The Honorable Claudia Wilken
20
                                                           Senior United States District Judge
21

22

23

24

25      3
           The American Heart Association is a 501(c)(3) non-profit organization that works
26   nationally to combat heart disease and stroke. The organization is an appropriate cy pres
     recipient because Avinger’s products were intended to provide improved treatment for certain
27   vascular conditions.
         4
           The Legal Services of Northern California is a 501(c)(3) non-profit organization that
28   provides legal services to individuals in twenty-three counties in Northern California.
                                                      8
                         FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
                                         Case No. 4:17-cv-03400-CW
Case 4:17-cv-03400-CW Document 134 Filed 10/24/18 Page 10 of 10
